Citation Nr: 1124859	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney At Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military duty from July 1963 to March 1967 and from March 1973 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The appeal is remanded to the RO.


REMAND

The Veteran submitted the above captioned claim in February 2009.  After the claim was denied in a September 2009 rating decision, he perfected an appeal.  Prior to certifying this claim to the Board, the Veteran's claim was last adjudicated by the RO in a June 2010 supplemental statement of the case.  Following certification of the claim to the Board, the Veteran submitted pertinent evidence without a contemporaneous waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  Among this evidence was a February 2011 letter from L.D., M.D.  Therein, Dr. L.D. stated, "I don't see [the Veteran] working, considering the severity of his anxiety symptoms."  Generally, any pertinent evidence received by the Board must be referred to the RO for review, unless this procedural right is waived by the Veteran.  Id.  Given that the Veteran has not submitted a contemporaneous waiver of RO jurisdiction, the Board must remand the above captioned claim in order for the RO to re-adjudicate the Veteran's claim.  Id.  The RO must take into consideration all of the pertinent evidence submitted after the claim was certified to the Board.

With respect to Dr. L.D.'s February 2011 letter, it was unclear on what basis Dr. L.D. concluded that the Veteran was unemployable due to his service-connected psychiatric disabilities.  VA's duty to assist includes undertaking reasonable efforts to obtain clarification of unclear evidence, which applies to medical examination reports of all kinds.  38 C.F.R. § 19.9 (2010); Tyrues v. Shinseki, 23 Vet. App. 166, 182 (2009); Savage v. Shinseki, 24 Vet. App. 124 (2010).  As such, the Board finds that a remand is warranted in order to afford the Veteran the opportunity to obtain clarification from Dr. L.D. as to how and on what basis the Veteran's is unable to obtain and retain employment consistent with his education and occupational experience due to his service-connected psychiatric disabilities, irrespective of his age and any nonservice-connected disorders.  Dr. L.D. should address the evidence demonstrating that the Veteran sustained a significant left ankle injury around the time his last employment concluded.

Additionally, in May 2010, the Veteran underwent a VA examination pursuant to his claim of entitlement to a rating in excess of 70 percent for his service-connected generalized anxiety disorder, with panic attacks.  During the examination, the Veteran asserted that he stopped working because of his mental health symptoms.  The examiner rendered diagnoses of obsessive-compulsive disorder and depressive disorder, not otherwise specified.  The examiner then opined that the Veteran experienced "significant" disturbances in mood and "considerable" anxiety and panic that resulted in "intense" distress and functional impairment.  Despite these findings, the examiner concluded that the Veteran's service-connected psychiatric disabilities did not result in total social and occupational impairment.  The examiner did not, however, provide an explanation as to how that conclusion was reached or state upon what evidence it was based.  As such, the Board finds that the May 2010 VA examination is inadequate for purposes of determining entitlement to a total rating based on individual unemployability (TDIU).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Veteran was not provided a specific VA examination pursuant to his claim of entitlement to TDIU.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran submitted evidence demonstrating that he has not been employed since sometime in 2007.  The record also included evidence suggesting that the Veteran is unemployable due to his service-connected psychiatric disabilities, as well as evidence that he is employable despite his service-connected psychiatric disabilities.  The Board has determined that such evidence is inadequate for purposes of determining entitlement to TDIU because neither opinion included a sufficient explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The record also included evidence demonstrating that the Veteran sustained a significant left ankle injury around the time last employment concluded.  Further, there is evidence of record that the Veteran was deemed totally disabled by the Social Security Administration, wherein the primary diagnosis related to his left ankle fracture, while the secondary diagnosis related to his psychiatric disabilities.  The Board finds that the evidence of record is, thus, insufficient to make a determination as whether the Veteran is unemployable due solely to his service-connected psychiatric disabilities.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran the opportunity to obtain an opinion from Dr. L.D. as to the Veteran's ability to obtain and retain employment consistent with his education and occupational experience due solely to his service-connected disabilities, irrespective of age and any nonservice-connected disorders, especially the Veteran's left ankle injury.  Any additional evidence received must be associated with the record.

2.  The Veteran must be afforded a VA examination to determine the impact that his service-connected generalized anxiety disorder, with panic attacks, has on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disability, to include any medications taken for that disability, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  The examiner must specifically address Dr. L.D.'s February 2011 letter and any supplemental opinion obtained from Dr. L.D. subsequent to this remand.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

